DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I, FIGs. 1A-4B, and claims 1-20 in the reply filed on 09/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2020 and 10/28/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 03/25/2020 are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-9, 12-13, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamamori et al. (U.S. PG. Pub. No. 2018/0082787 A1).
With respect to claim 1. Yamashita teaches a multilayer metal film 120 or 130 (e.g. FIGs. 2-3) disposed on a base 110 having insulating properties, comprising: 
a first metal film (e.g. film 122) in contact with the base, the first metal film being electrically conductive; 
a second metal film (e.g. film 124) covering the first metal film from a side (upper or top side) of the first metal film opposite to the base, the second metal film having resistance to solder leaching; and 
a catalytic layer (e.g. layer 140) disposed between the first metal film and the second metal film, 
the catalytic layer having a protruding portion Ra (para. [0062]) protruding toward the second metal film, the protruding portion extending into the second metal film (paras. [0043], [0056]-[0057], and [0062]).
With respect to claim 2. Yamashita teaches the multilayer metal film according to claim 1, wherein a height (peak to valley of protruding portion Ra) of the protruding portion of the catalytic layer is about two or more times a film thickness (thickness of film 140) of a portion of the catalytic layer other than the protruding portion (para. [0062]).
With respect to claims 3, and 12, Yamashita teaches the multilayer metal film according to claims 1-2, respectively, wherein a portion of the catalytic layer other than the protruding portion has a film thickness of from about 10 nm to about 30 nm (para. [0067]).
With respect to claims 4, and 13. Yamashita teaches the multilayer metal film according to claims 1-2, respectively, wherein a height of the protruding portion of the catalytic layer is about ½ or less of a film thickness of the second metal film (paras. [0053] and [0062]). The thickness of second metal film is 1 um to 15 um, and the protruding portion has about 0.1 to 0.5 um.
With respect to claims 7, and 16. Yamashita teaches the multilayer metal film according to claims 1-2, respectively, further comprising: a third metal film 126 on the second metal film, the third metal film having wettability (para. [0056]).
With respect to claims 8, and 17  Yamashita teaches the multilayer metal film according to claims 1-2, respectively, wherein the first metal film contains Cu (para. [0048]).
With respect to claims 9, and 18. Yamashita teaches the multilayer metal film according to claims 1-2, wherein the second metal film contains Ni (paras. [0053] and or [0054]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 10, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hamamori, as applied to claim 1, in view of Itamochi (U.S. Pub. No. 2018/0033556 A1).
With respect to claims 5, and 14. Yamashita teaches the multilayer metal film according to claims 1-2, respectively. Yamashita does not expressly teach the catalytic layer contains a metal nobler than the first metal film.
Itamochi teaches a multilayer metal film (FIG. 2A), wherein the catalytic layer 32b contains a metal nobler (Pd) than the first metal film 30b (paras. [0056] and [0061]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the catalytic layer and first metal film material as taught by Itamochi to the multilayer metal film of Yamashita to reduce cracking (para. [0008]).
With respect to claims 10, and 19. Yamashita teaches the multilayer metal film according to claims 1-2, respectively.  Yamashita does not expressly teach the catalytic layer contains Pd.
Itamochi teaches a multilayer metal film (FIG. 2A), wherein the catalytic layer 32b contains Pd (para. [0061]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the catalytic layer material as taught by Itamochi to the multilayer metal film of Yamashita to reduce cracking (para. [0008]).

Claims 6, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hamamori, as applied to claims 1 and 2 above, and further in view of Choi (U.S. PG. Pub. No. 2016/0225517 A1).

With respect to claims 6, and 15. Yamashita teaches the multilayer metal film according to claims 1-2, respectively. Yamashita does not expressly teach the base includes a magnetic resin layer containing a resin and a magnetic metal powder contained in the resin, and the first metal film is in contact with the magnetic resin layer.
Choi et al., hereinafter referred to as “Lee,” teaches a multilayer metal film 80 (e.g. FIG. 3), wherein the base 50 includes a magnetic resin layer containing a resin and a magnetic metal powder contained in the resin, and the first metal film 81 is in contact with the magnetic resin layer (paras. [0028], [0033], and [0057]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the magnetic resin layer as taught by Choi to the multilayer metal film of Yamashita to use the device as an inductor having the required inductance.

Claims 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hamamori.
With respect to claims 11 and 20. Lee teaches an inductor component 100 (FIG. 3), comprising: 
a base 50; 
the multilayer metal film 80; and 
an inductor device 41 and or 42 disposed in the base, 
the multilayer metal film serving as an external terminal exposed at the base, the external terminal being electrically coupled to the inductor device (paras. [0046]). Lee does not expressly teach the multilayer metal film according to claim 1.
Hamamori teaches a multilayer metal film according to claim 1 (paras. [0043], [0056]-[0057], and [0062]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the multilayer metal film as taught by Hamamori to the inductor component of Lee to provide the required adhesion and or reduce or prevent stress (paras. [0010] and or [0072]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837